Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered on or about November 1, 1995, which, insofar as appealed from, denied third-party plaintiffs motion to have certain matters sought to be admitted by two notices to admit *309deemed admitted, and for 22 NYCRR part 130 costs and sanctions against third-party defendants and their attorneys for refusing to so admit, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered March 11, 1996, which denied third-party plaintiffs motion to reargue the November 1, 1995 order, unanimously dismissed, without costs.
The court did not improvidently exercise its discretion in denying third-party plaintiffs motion for reasonable expenses for the third-party defendants’ failure to respond to the notices to admit under CPLR 3123 and choosing to defer that matter, as provided by statute, to the conclusion of the trial. Nor was it an abuse of its discretion to deny sanctions authorized under 22 NYCRR part 130 or under CPLR 3103, or to otherwise order costs and/or attorneys’ fees at this time (see, Lipin v Bender, 84 NY2d 562, 570). Concur—Milonas, J. P., Rosenberger, Rubin, Williams and Andrias, JJ.